Citation Nr: 0515115	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  03-00 185A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
left ear.  

2.  Entitlement to service connection for hypertension, on a 
direct basis and as secondary to service-connected diabetes 
mellitus.  

3.  Entitlement to service connection for a respiratory 
disorder, on a direct basis, as secondary to service-
connected diabetes mellitus, and as secondary to in-service 
exposure to herbicides.  

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disability.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to May 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The veteran's case was remanded to the RO 
in August 2004 to afford him an opportunity to testify at a 
Board hearing which was held in January 2005.  His case is 
again before the Board for appellate review.

As noted above, the veteran presented testimony at a Travel 
Board hearing in January 2005 before Kathleen K. Gallagher, 
an Acting Veterans Law Judge who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002) and who is rendering the determination 
in this case.  The record was kept open to allow the veteran 
to submit additional evidence.  The veteran submitted 
additional evidence in February 2005.  He also waived initial 
consideration of the evidence by the agency of original 
jurisdiction.  Accordingly, the evidence will be considered 
by the Board in its appellate review.  38 C.F.R. § 20.1304(c) 
(2004).

The issues of entitlement to service connection for 
hypertension, on a direct basis and as secondary to service-
connected diabetes mellitus and entitlement to service 
connection for a respiratory disorder, on a direct basis, as 
secondary to service-connected diabetes mellitus, and as 
secondary to in-service exposure to herbicides are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have a left ear hearing loss 
disability.

2.  In a May 1985 rating decision, the RO denied service 
connection for a right knee disability.  The veteran failed 
to perfect a timely appeal and the decision is final.

3.  Evidence pertaining to the application to reopen the 
claim for a right knee disability received since the May 1985 
rating decision consists of evidence which was previously 
submitted to agency decisionmakers; does not bear directly 
and substantially upon the specific matter under 
consideration; is cumulative or redundant of evidence 
previously before agency decisionmakers; or, by itself or in 
connection with evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The veteran does not have a left ear hearing loss that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 
1154(b), 5107 (West 2002); 38 C.F.R. § 3.102, 3.385, 3.303, 
3.304 (2004).

2.  The May 1985 rating decision denying service connection 
for a right knee disability is final.  38 U.S.C.A. § 7105(c), 
(d) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2004).

3.  Evidence received since the May 1985 rating decision 
denying for service connection for a right knee disability is 
not new and material, and the claim for service connection 
for a right knee disability is not reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify/Assist

At the outset, the Board finds that the RO has met the 
required duty to provide notice and assistance as required by 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA).  Regulations that 
implement the provisions of the VCAA are codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

The veteran has submitted a complete application for 
benefits, there is no further information required to 
complete his claim.

Under the VCAA, and the implementing regulations, VA must 
notify the veteran of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The veteran 
was notified of the information necessary to substantiate his 
claim for service connection and to reopen his claim for a 
right knee disability.  The RO sent the veteran a letter in 
January 2002 that explained what evidence/information was 
necessary to establish service connection.  The veteran was 
further informed that his right knee claim was previously 
denied in May 1985 and that new and material evidence was 
required to reopen his claim.  He was further informed of 
what evidence was still needed and what was VA's duty to 
assist in obtaining evidence for his claim.  The RO again 
wrote to the veteran in October 2003.  He was informed of 
what evidence was of record and given the opportunity to 
submit additional evidence in support of his claim.  The 
veteran was told to submit any evidence that he had, or that 
he developed in support of his claim, to the RO.  Therefore, 
VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.

VA must also make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, the veteran was afforded VA examinations, his VA 
medical records have been associated with the claims file, he 
submitted statements from his private physician, and provided 
testimony at two hearings.  The veteran was given more than 
one year in which to submit evidence after the RO gave him 
notification of his rights under the VCAA.  Therefore, there 
is no duty to assist that was unmet.

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the claim for the issues 
decided in the instant case have been properly developed.  
Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).

II.  Service Connection

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2004).  In addition, certain 
chronic diseases, including organic diseases of the nervous 
system to include sensorineural hearing loss, may be presumed 
to have been incurred during service if the disorder becomes 
manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board notes that for purposes of a hearing loss claim, 
impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 
decibels or greater, or when the auditory thresholds for at 
least three of the frequencies 500, 1,000, 2,000, 3,000, or 
4,000 Hertz are 26 decibels or greater, or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2004).  

The veteran's DA Form 20 and his DD 214 show that he was 
awarded a Combat Infantryman Badge (CIB) for his service in 
Vietnam during his period of service from March 1970 to May 
1971.  The CIB is indicative of participation in combat.  In 
that case, if an injury or disease is alleged to have been 
incurred or aggravated in combat, such incurrence or 
aggravation may be shown by satisfactory lay evidence, 
consistent with the circumstances, conditions, or hardships 
of combat, even if there is no official record of the 
incident.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2004).  "Satisfactory evidence" is credible 
evidence.  Collette v. Brown, 82 F.3d 389, 392 (1996).  Such 
evidence may be rebutted only by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).

Section 1154(b) allows combat veterans, in certain 
circumstances, to use lay evidence to establish the 
incurrence of a disease or injury in service.  "However, the 
provisions of section 1154(b) do not provide a substitute for 
medical-nexus evidence. . ."  Clyburn v. West, 12 Vet. App. 
296, 303 (1999).  Section 1154(b) serves only to relax the 
evidentiary burden to establish incurrence of a disease or 
injury in service.  Id.

The Board notes that the DA Form 20 supplied by the veteran 
also indicated that he was in receipt of a Bronze Star Medal, 
Air Medal and Purple Heart.  The veteran submitted a copy of 
a DD Form 149, Application for Correction of Military Record 
Under the Provisions of Title 10, U. S. Code Section 1552, 
dated in June 2001.  The veteran was requesting that he be 
issued the three medals as they were not included on his DD 
214.  The Board further notes that a DD 215 was issued in 
February 2002.  The DD 215 is a form issued by the respective 
service department to provide corrections and/or additions to 
the DD 214.  In this case, the DD 215 did not include the 
three medals named above.  

A.  Left Ear Hearing Loss

The veteran served with a military occupational specialty 
(MOS) as an infantryman in service.  This included a period 
from April 1970 to June 1970 as a rifleman in Vietnam as 
reflected on his DA Form 20.  He later served as a security 
guard, still as an infantryman in Vietnam, from June 1970 to 
May 1971.  

The veteran's service medical records (SMRs) show that he was 
afforded an ear, nose, and throat (ENT) consult in October 
1970.  The veteran complained of bilateral tinnitus from 
repeated exposure to 155-millimeter cannon fire.  The 
provisional diagnosis was neurosensory bilateral hearing 
loss.  An audiogram was done at the time and interpreted as a 
normal audiogram.  The consulting physician reported that the 
veteran's audio was normal.  

The veteran's hearing was tested by the whispered voice test 
at the time of his separation physical examination in May 
1971.  His hearing was reported as 15/15 at the time.

The veteran submitted his claim for disability compensation 
benefits in June 2001.  He was afforded a VA audiology 
examination in March 2002.  The veteran had pure tone 
thresholds, in decibels, in the left ear as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
20
15
15
35

The average decibel lost was 20.  Speech audiometry revealed 
speech recognition ability of 100 percent in the left ear.
The veteran's claim for service connection for hearing loss 
in the left ear was denied in May 2002.  The basis for the 
denial was that the veteran's level of hearing loss, to 
include his speech recognition score, did not satisfy the 
criteria found at 38 C.F.R. § 3.385. 

The veteran testified at a hearing at the RO in November 
2002.  He related that he was exposed to acoustic trauma from 
small arms and cannon fire while in Vietnam.  He noted that 
he was evaluated in service for complaints of hearing loss 
and ringing in his ears.

The Board notes that the veteran was granted service 
connection for hearing loss in the right ear and tinnitus as 
secondary to hearing loss in November 2002.  Service 
connection for hearing loss in the left ear remained denied.

VA outpatient records for the period from November 2000 to 
March 2004 show that the veteran was followed in the 
audiology clinic for his complaints of hearing loss and 
tinnitus.  The records further show that the veteran was seen 
on an audiology consult in June 2001.  Hearing testing was 
performed with the results said to show a slight high 
frequency sensorineural hearing loss in the left ear.  Speech 
discrimination was reported as excellent.  Further 
audiological testing was performed in December 2002.  In 
regard to the left ear, the results of the audiogram were not 
reported by way of the level of decibel loss at a particular 
Hertz level but the veteran was said to have normal hearing.  
His speech recognition score was reported as 100 percent for 
the left ear.  The examiner reported that there was no 
significant change in the veteran's hearing since June 2001.

The veteran provided additional testimony at a Travel Board 
hearing in January 2005.  The results of the veteran's March 
2002 VA examination were discussed and the fact that the 
veteran did not meet the requirements of 38 C.F.R. § 3.385.  
The veteran was asked if he would be able to obtain a more 
recent VA audiogram.  If that was not possible, he was asked 
if he might be able to have his hearing evaluated by a 
private audiologist.  The veteran said that he would try.

The veteran did not identify or submit any additional 
evidence pertinent to the issue of service connection for 
hearing loss of the left ear.

The Board has considered the evidence of record to include 
the veteran's SMRs, his VA outpatient treatment records, his 
March 2002 VA examination, and his testimony at two hearings.  
The Board has also considered the veteran's status as a 
combat veteran.  However, such status does not affect the 
outcome of this particular issue.  The relevant consideration 
is whether the veteran's measured audiological status is such 
that he has a hearing loss disability as defined by 38 C.F.R. 
§ 3.385.  

The evidence of record shows that the veteran does not meet 
the criteria found at 38 C.F.R. § 3.385.  He was noted to 
have an average decibel loss of 20, with no loss greater than 
35, when tested in March 2002.  He had a speech recognition 
score of 100 percent.  His hearing was reported as normal in 
December 2002.  He again had a speech recognition score of 
100 percent.  He was given the opportunity to present 
additional evidence to show a change in his hearing status 
but did not do so.  Therefore, as the evidence does not show 
the veteran with a current hearing loss disability of the 
left ear his claim must be denied.  Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).

B.  Right Knee 

The veteran originally attempted to establish service 
connection for a right knee disability in June 1971.  The RO 
denied entitlement to service connection for a right knee 
disability, characterized as Osgood-Schlatter's Disease (OSD) 
in June 1971.  The veteran was notified of the rating action.  
He failed to perfect an appeal of the denial.  The veteran 
attempted to reopen his claim for service connection in March 
1985.  The veteran's claim was denied in May 1985.  The 
veteran failed to perfect an appeal and the decision became 
final.  This was the last final denial on any basis.  See 
38 C.F.R. §§ 20.302, 20.1103 (2004).  As a result, service 
connection for a right knee disability may now be considered 
on the merits only if new and material evidence has been 
received since the time of the prior adjudication.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. 
Brown, 9 Vet. App. 273 (1996).
The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001); see also Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  If the Board 
finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Id.  Further analysis, beyond 
consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384; 
see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims in Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991) (the so-called "change in outcome" 
test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
The Federal Circuit in Hodge mandated that materiality be 
determined solely in accordance with the definition provided 
in 38 C.F.R. § 3.156(a).  (The Board notes that 38 C.F.R. 
§ 3.156(a) was amended in August 2001.  However, that 
amendment is applicable only to claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  
As the veteran filed his application to reopen prior to this 
date, the earlier version of the law remains applicable in 
this case.)  

Under 38 C.F.R. § 3.156(a) (2001), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  In determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence of record at the time of the May 1985 rating 
decision consisted of the veteran's SMRs, VA hospital 
summary, dated in June 1971, VA outpatient treatment record, 
dated in July 1971, and statements from the veteran.  

As noted above the veteran served on active duty from October 
1969 to May 1971.  He had service in the Republic of Vietnam 
from March 1970 to May 1971.

The veteran's SMRs contain preservice medical records that 
clearly show that he was treated for a right knee condition, 
diagnosed as OSD, as early as May 1962.  An outpatient entry 
at that time noted that the veteran had hurt his right knee 
and had had periodic intermittent swelling and pain in the 
knee since then.  On physical examination the veteran had 
pain and tenderness over the tibial tubercle.  X-rays of the 
right knee were said to be negative.  The veteran was seen 
again in September 1962 with continued complaints of 
"trouble" with his right knee.  A final entry was dated in 
March 1968.  The veteran had persistent tenderness in the 
right knee over the tibial tubercle.  X-rays were said to 
reveal fragmentation of the Osgood-Schlatter's process.  It 
was noted that the veteran might need to have excision of a 
bony fragment beneath the patellar tendon.

The veteran's May 1969 induction examination noted that he 
had OSD but it was determined to not be disqualifying for 
military service.  The veteran was first seen in service for 
complaints of right knee pain in January 1970.  The veteran 
had had pain for two weeks.  He was noted to have an enlarged 
and tender tibial tubercle/OSD.  He was returned to duty.  
The veteran was seen again in February 1970 with a complaint 
of having twisted his right knee.  He was treated with an ace 
wrap and balm.  An entry dated April 26, 1970, noted that the 
veteran was brought in from the field with complaints of 
right knee pain.  He was noted to have a history of OSD.  He 
was given an orthopedic consult.  The veteran gave a history 
of a right knee condition for four years.  He said that he 
experienced intermittent trouble with the knee giving way 
when carrying heavy loads.  The veteran had a complete range 
of motion, the knee joint was said to be stable.  There was 
no noticeable swelling over the tibial tubercle, although 
there was tenderness.  The physician noted that x-rays showed 
epyphisitis of the anterior tibial tubercle.  The veteran was 
returned to work without restrictions with a caveat for no 
prolonged marching or humping during a flare-up.  

The veteran was again seen for complaints of right knee pain 
in early May 1970.  He was referred for a second consult at 
the end of that month.  The examiner noted the veteran's 
history of OSD of the right knee.  On physical examination 
the veteran was noted to have a prominent tibial tubercle and 
mild tenderness, otherwise the examination was within normal 
limits.  X-rays of the right knee were interpreted to show 
OSD.  The physician said that the veteran's OSD was not felt 
to be the cause of the symptoms.  The physician opined that 
the veteran's complaints of right knee pain were the tool by 
which the veteran was working to get out "this" situation.  
The examiner further opined that he felt the veteran would 
continue to be symptomatic until a change in MOS was made.  
He said that it was better for everyone concerned if the 
veteran was put on a "P3" profile.  

A DA Form 3349, Medical Condition - Physical Profile Record, 
dated in May 1970, shows that the veteran was given a "3" 
under "L" for lower extremities.  The reason for the 3 
designation was OSD.  The veteran retained a "1" 
designation in all other categories.  (In a physical profile 
block on an medical report there are six categories (P, U, L, 
H, E, S), including "L" for lower extremity).  See Odiorne v. 
Principi, 3 Vet. App. 456, 457 (1992).  The lower extremities 
includes "the feet, legs, pelvic girdle, lower back 
musculature, and the lower spine (lower lumbar and sacral) in 
regard to strength, range of motion and general efficiency."  
Id quoting Para. 9-3(b)(1)(3) Army Regulation (AR) 40-501, 
Change 35.  "An individual having a numerical designation of 
'1' under all factors is considered to possess a high level 
of medical fitness and, consequently is medically fit for any 
military assignment."  Id.  The veteran was to not have any 
field operations.

The veteran was seen again on an orthopedic consult in 
September 1970.  The veteran complained of right knee pain 
and tenderness, with painful motion.  He was found to have a 
good range of motion.  X-rays showed OSD according to the 
physician.  The plan was to have the veteran in a long leg 
cast and on light duty for two weeks.  A review of the 
radiograph report shows that the interpretation was that 
there was an avulsion of the anterior tibial tubercle 
compatible with OSD.  The veteran was again given an 
orthopedic evaluation in December 1970.  The physical 
examination was reported as unremarkable except for the 
prominence of a right tibial apophysis.  X-rays were 
interpreted to show a possible slight increase in the 
fragmentation since the September 1970 x-rays.  There was no 
effusion.  The impression was findings compatible with OSD.

The veteran was seen on one last occasion for complaints of 
right knee pain in March 1971.  He was said to have long 
standing OSD and was mildly asymptomatic [sic].  The 
veteran's May 1971 separation physical examination noted a 
diagnosis of OSD of the right knee and a Profile of L-3.

The veteran's claim was denied in June 1971.  The RO noted 
that the veteran's OSD preexisted service.  The RO 
acknowledged the veteran's several instances of treatment 
during service but concluded that there was no aggravation of 
the OSD during service.

The veteran submitted his notice of disagreement in June 
1971.  He said that he was always able to get along with his 
right knee until he was required to go on patrol and perform 
other combat operations in Vietnam.  

The June 1971 VA hospital primarily related to treatment of 
malaria.  The summary noted the veteran's history of OSD 
prior to service and his treatment during service.  The 
veteran was to be seen in the orthopedic clinic after his 
discharge from the hospital.

The July 1971 outpatient record reflects an initial 
orthopedic evaluation of the veteran's OSD.  The veteran gave 
a history of being in a cast for four to five weeks and then 
having his profile changed because of continued difficulty 
with his right knee.  The veteran complained of moderate 
pain.  It was explained that his only alternative was surgery 
because conservative measures had failed.  The impression was 
OSD.  The plan was to have surgery if the pain increased.  
The physician added a comment that the veteran probably 
should be service connected.

The RO issued a statement of the case (SOC) in September 
1971.  The veteran's claim remained denied.  He failed to 
perfect an appeal.

The veteran sought to reopen his claim in March 1985.  He 
submitted a statement and a copy of his DA Form 3349, 
"profile", from service.  The veteran said that he was in 
the field in Vietnam in May 1970 when he hit a booby trap.  
This caused his right leg to be kicked up.  He said that he 
was medivaced from the area and had a cast placed on his 
right leg several times for treatment of the bone chip in his 
right knee.  He said that he had had no treatment for this 
since service but that he had experienced increased pain 
lately.  

The RO issued a confirmed rating decision in April 1985.  
Notice was provided that same month.  

The veteran responded in May 1985.  He repeated his assertion 
of injuring his right leg in service, his being medivaced, 
and having a cast put on his right leg.  He acknowledged that 
he was diagnosed with OSD prior to service.  He said that he 
felt that his injury in service aggravated his OSD.

The RO issued a confirmed rating decision in May 1985 that 
continued the denial of the claim.  Notice of the denial was 
provided that same month.  The veteran did not perfect an 
appeal.

The veteran submitted a request to reopen his claim in June 
2001.  The evidence associated with the claims file 
subsequent to the May 1985 rating decision includes the 
following:  the veteran's DA Form 20, VA examinations dated 
in March 2002, transcript of RO hearing in November 2002, VA 
treatment records for the period from November 2000 to March 
2004, transcript of Travel Board hearing in January 2005, 
statements from G. N. Kini, M.D., dated in February 2005, and 
statements from the veteran.  

The veteran's DA Form 20 is new evidence.  It shows that the 
veteran served as a rifleman in Vietnam from April to June 
1970, after which he was assigned to duties as a security 
guard.  This change in assignment tracks with the veteran's 
May 1970 SMR entry that recommended a change in MOS for the 
veteran because it was believed that he would continue to 
complain of right knee pain until the change was made.  It 
also tracks with the assignment of the veteran's L-3 profile.  
The evidence is not material in that, in consideration with 
the other evidence of record, it is not so significant that 
it must be considered in order to fairly decide the claim.  

In fact, the DA Form 20, in corroborating evidence in the 
SMRs, goes against the veteran's earlier, and current, 
contentions of injuring his knee in May 1970 and being 
medivaced for treatment, to include casting of the right leg.  
The SMRs do not show any casting of the right leg until 
September 1970, several months after the veteran was put on 
profile and not as the result of his being medivaced from the 
field.  In fact, the veteran's May 1970 profile directed that 
he not be assigned to the field.  The veteran's assignment 
was changed, effective in June 1970, because of that.  A fact 
noted on the DA Form 20.

The March 2002 VA compensation and pension (C&P) examinations 
addressed several issues but did not include an evaluation of 
the veteran's right knee.  The veteran was noted to complain 
of leg pain after walking distances in a general medical 
examination report.  The examination reports are not material 
to the veteran's claim.

The veteran testified in November 2002 that he injured his 
right knee in May 1970.  His testimony was essentially the 
same as his statements from March and April 1985.  He 
proffered the same opinion that he suffered an injury in 
service that aggravated his preexisting right knee condition.  
He also testified that he was receiving treatment from VA.  

The veteran's testimony in January 2005 was also essentially 
the same as his prior statements in 1985.  The veteran 
related that he injured his right knee in the field, was 
medivaced out, and his leg was placed in a cast for several 
weeks.  He was then placed on a profile for his right knee.

The testimony from the two hearings is not material.  The 
veteran has asserted the same basis for service connection 
that was rejected by the RO in May 1985.  Moreover, lay 
assertion of medical causation cannot suffice to reopen a 
claim under 38 U.S.C.A. § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

The statements from Dr. Kini are also not material.  Dr. Kini 
states that the veteran has had recurrent effusions in his 
knees.  Accordingly, the veteran has had arthrocenthesis in 
1992 and 1995.  Dr. Kini did not relate the effusions to the 
veteran's military service.  

The VA treatment records are new to the record.  The records 
show that the veteran has been evaluated on two occasions for 
complaints of right knee pain.  The first instance was in 
January 2001 when the veteran was evaluated as a new patient.  
An x-ray of the right knee was interpreted to show a mild 
spurring of the medial and lateral tibial spines.  There was 
an accessory ossification center of the anterior tibial 
tubercle that was said to be a normal anatomical variant.  
There also appeared to be moderate narrowing of the knee 
joint laterally.  No joint effusion was identified.  In 
February 2001 the veteran was seen in the orthopedic clinic.  
The veteran complained of a dull ache in his right knee.  The 
veteran gave the same history of stepping into a booby trap 
and injuring his right knee in service.  The assessment was 
old hyperextension injury and possible meniscal 
tear/degeneration.  The decision was to continue with his 
Naprosyn.  He was discharged from the orthopedic clinic.  The 
veteran's complaints of knee pain were noted intermittently 
in the remaining records.

The VA records are also not material.  The veteran was seen 
on several occasions for the same complaint of dull pain in 
the right knee.  The records did not relate the veteran's 
complaints or the examination findings to the veteran's 
military service.  As such, the evidence does not bear 
directly and substantially upon the matter under 
consideration and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

The veteran's statements do not provide any additional 
pertienent information regarding his right knee condition.

As the veteran has not submitted new and material evidence, 
his attempt to reopen his claim for a right knee disability 
is denied.

In evaluating these issues, the Board has considered for 
application 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), 
which provides for proof of a claim by satisfactory lay, or 
other evidence, for combat veterans, under certain 
conditions.  See Collette, supra.  In this case, the evidence 
shows that the veteran was exposed to acoustic trauma in 
service.  He is service connected for right ear hearing loss 
and tinnitus as a result of that exposure.  However, the 
evidence does not establish the presence of a current hearing 
loss disability in the left ear.  His participation in combat 
in service does not serve to establish anything more than the 
exposure to acoustic trauma for this issue.  

In regard to the right knee, the veteran's combat status has 
always been considered from the initial rating action in June 
1971 through the current claim.  The SMRs contain multiple 
entries documenting the veteran's treatment during service.  
There is no allegation that the veteran's combat service 
resulted in injuries that were not treated, and documented, 
in his SMRs.  The veteran has simply recalled events as 
different from those noted in his SMRs as to when and why his 
leg was placed in a cast.  He has been afforded every benefit 
under the 38 U.S.C.A. § 1154(b) presumption.  He has not 
provided any objective evidence to link any current right 
knee disability to his military service.  See Clyburn, supra; 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for hearing loss in the left ear or 
reopening a claim for service connection for a right knee 
disability.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2001).  The Board notes that 38 C.F.R. § 3.102 was amended 
in August 2001, effective as of November 9, 2000.  See 66 
Fed. Reg. 45,620-32 (Aug. 29, 2001).  However, the change to 
38 C.F.R. § 3.102 eliminated the reference to submitting 
evidence to establish a well-grounded claim and did not amend 
the provision as it pertains to the weighing of evidence and 
applying reasonable doubt.  Accordingly, the amendment is not 
for application in this case.

ORDER

Entitlement to service connection for hearing loss of the 
left ear is denied.

New and material evidence not having been presented, the 
appeal to reopen the claim of entitlement to service 
connection for a right knee disability is denied.


REMAND

The Board notes that letters from the RO to the veteran dated 
in January 2002 and October 2003, respectively, failed to 
fully apprise him of the evidence/information required to 
substantiate his claim for service connection regarding the 
issues of hypertension and a respiratory disorder as required 
under the VCAA, the implementing regulations, and Quartuccio.  
The veteran was informed of the evidence/information he 
needed to submit for a direct service connection claim.  
However, he was not informed of the evidence/information 
required to substantiate his claim for secondary service 
connection; See 38 C.F.R. § 3.310(a) (2004); see also Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  As the veteran has 
alleged entitlement to service connection, to include as on a 
secondary basis, he must be afforded the appropriate notice 
regarding these issues.

In addition, the veteran submitted a statement from his 
personal physician, Dr. Kini, in February 2005.  Dr. Kini 
said that the veteran had hypertension that was related to 
his diabetes.  There was no explanation or basis provided for 
the statement.  Nor did Dr. Kini explain what was meant by 
the veteran's hypertension being "related" to his diabetes.  
He did not indicate whether that meant the hypertension was 
caused by the diabetes, aggravated by the diabetes, or 
whether the hypertension had an adverse affect on the 
veteran's diabetes.  The veteran should be advised that a 
more complete statement from Dr. Kini is required.  One that 
provides a full explanation by what is meant by the veteran's 
hypertension being "related" to his diabetes and a complete 
rationale for the opinion.  The opinion, as written, is not 
sufficient to establish entitlement to service connection.  

The veteran should also be requested to submit treatment 
records from Dr. Kini, or authorize VA to obtain them on his 
behalf.

In regard to the veteran's claim for service connection for a 
respiratory disorder, the Board notes that he was afforded a 
VA examination in March 2002 that provided a diagnosis of 
chronic obstructive pulmonary disease (COPD) based on the 
results of a pulmonary function test (PFT).  The examination 
report did not address the issue of etiology of the veteran's 
COPD.  A new examination is required to provide an opinion as 
to the likely etiology of the veteran's COPD.

VA treatment records associated with the claims file show 
periodic treatment for the veteran's respiratory complaints.  
As noted above, the veteran was first treated by VA in 
January 2001.  He underwent pulmonary function testing in 
February and May 2001, respectively.  The results of the 
tests were interpreted to show moderate obstruction with a 
superimposed restrictive component.  A June 25, 2001, 
pulmonary care entry noted that the veteran was a new patient 
to that clinic.  It was reported that the etiology of his 
symptoms was unclear.  A July 30, 2001, pulmonary care entry 
reported that the veteran had a right side elevated 
hemidiaphragm as per a high resolution computed tomography 
(HRCT).  The HRCT report is not of record.  The assessment 
was dyspnea and mild restrictive physiology due to right 
hemi[diaphragm] paralysis.  A third entry, dated March 21, 
2002, provided an assessment of restrictive lung disease 
secondary to right diaphragm hemiparesis.  The entry added 
that the veteran said he was involved in a helicopter crash 
in 1970 and did not recall any other trauma.  The treatment 
records do not contain any further pertinent evidence 
regarding a possible etiology for the veteran's respiratory 
disorder.

A careful reading of the veteran's statements and the several 
post-traumatic stress disorder/mental health examinations 
does not include any mention of a helicopter crash.  Further, 
the veteran's SMRs do not show any type of chest injury or 
complaints of any other type of injury related to a 
helicopter crash during service.  
Additional development is required in regard to the veteran's 
respiratory disorder claim.  In particular, the veteran 
should be contacted and asked to provide further information 
regarding the helicopter crash that is reported in the March 
2002 VA clinical record entry.  As noted above he submitted a 
DA Form 20 that indicated the award of an Air Medal, which 
would reflect a number of helicopter missions that he 
participated in order to qualify for the medal.  A possible 
corroboration of his claimed injury in the absence of SMR 
evidence.  However, a DD 215 issued by the service 
department, at his request, did not show that he had been 
awarded the Air Medal.  The veteran should be asked to 
provide evidence of receipt of the Air Medal.

The veteran's DA Form 20 also indicated that he was in 
receipt of a Purple Heart.  However, this was not confirmed 
by the service department on the DD 215 issued in February 
2002.  If the veteran asserts that he has a Purple Heart for 
any injuries suffered in a helicopter crash, he should be 
asked to provide evidence of being awarded the Purple Heart, 
other than the copy of the DA Form 20 of record.  

In addition, the RO should request the veteran's service 
personnel records from the National Personnel Records Center 
(NPRC) in order to assist the veteran in the development of 
his claim.  

In view of the foregoing, this case is REMANDED for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2004).  The veteran should be 
specifically told of the information or 
evidence he should submit in order to 
substantiate a claim for service 
connection on a secondary basis to 
include under 38 C.F.R. § 3.310(a) and 
Allen.

2.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment by any physicians, hospitals 
or treatment centers (private or 
government) that provided him with 
treatment for hypertension or his 
respiratory disorder not already in the 
claims file.  After obtaining the 
appropriate signed authorization for 
release of information forms from the 
veteran, the RO should contact each 
physician, hospital, or treatment center 
specified by the veteran to obtain any 
and all medical or treatment records or 
reports relevant to the claim on appeal 
to the extent not already on file.  In 
particular, the veteran should be asked 
to either provide the treatment records 
from Dr. Kini or authorize the RO to 
obtain the records on his behalf.  

3.  The RO should also contact the 
veteran and ask that he obtain a more 
detailed opinion from Dr. Kini regarding 
the relationship of his hypertension to 
his diabetes.  He should be informed that 
Dr. Kini should provide a complete 
rationale for any opinion expressed.

4.  The RO should request the veteran's 
service personnel records from the NPRC.

5.  Upon completion of the above 
development, the veteran should be 
afforded a VA examination.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All necessary tests should 
be conducted and the examiner should 
review the results of any testing prior 
to completion of the report.  The 
examiner should consider the information 
in the claims file and the data obtained 
from the examination to provide an 
opinion as to the following:
(a) whether, based on what is 
medically known about causes or possible 
causes of hypertension, it is at least as 
likely as not (i.e., probability of 50 
percent) that hypertension was caused by 
the veteran's diabetes mellitus as 
opposed to some other factor or factors.  
(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.)
	(b) whether it is at least as likely 
as not (i.e., probability of 50 percent) 
that the veteran's diabetes mellitus 
aggravated or contributed to or 
accelerated any existing hypertension.  
	(c) if the veteran's diabetes 
mellitus aggravated or contributed to or 
accelerated any hypertension, to what 
extent, stated in terms of a percentage, 
did it so contribute as compared to the 
natural progress of the disease itself or 
as opposed to other possible contributing 
factors.

A rationale should be provided for all 
opinions expressed.

6.  The RO should also schedule the 
veteran for a VA examination to determine 
the etiology of his respiratory disorder.  
All indicated tests must be conducted.  
The claims file must be made available to 
and reviewed by the examiner.  The 
examiner should consider the information 
in the claims file and the data obtained 
from the examination to provide an 
opinion as to the following:

	(a) whether any currently diagnosed 
respiratory disorder is at least as 
likely as not (i.e., probability of 50 
percent) related to the veteran's period 
of military service.  (The term "at 
least as likely as not" does not mean 
within the realm of medical possibility, 
but rather that the medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.)
(b) whether any currently diagnosed 
respiratory disorder is at least as 
likely as not caused by the veteran's 
diabetes mellitus as opposed to some 
other factor or factors.  
	(c) whether it is at least as likely 
as not (i.e., probability of 50 percent) 
that the veteran's diabetes mellitus 
aggravated or contributed to or 
accelerated any existing respiratory 
disorder.  
	(d) if the veteran's diabetes 
mellitus aggravated or contributed to or 
accelerated any respiratory disorder, to 
what extent, stated in terms of a 
percentage, did it so contribute as 
compared to the natural progress of the 
disease itself or as opposed to other 
possible contributing factors.
	(e) whether it is at least as likely 
as not that any currently diagnosed 
respiratory disorder is related to 
exposure to herbicides during the 
veteran's period of service in the 
Republic of Vietnam.

A complete rationale for any opinion 
expressed must be provided.

7.  Upon receipt of the VA examination 
reports, the RO should conduct a review 
to verify that all requested opinions 
have been offered.  If information is 
deemed lacking, the RO should refer the 
report(s) to the VA examiner(s) for 
corrections or additions.

8.  Thereafter, the RO should 
readjudicate the claim.  The 
readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories, including Allen v. Brown, 7 
Vet. App. 439 (1995).

9.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2004).



	                     
______________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


